Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 8 December 2021 has been entered. Claim 1 has been amended.  No claims have been cancelled or added.  Claims 1-10 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant’s arguments, see at least pages 5-7, filed 8 December 2021, with respect to the rejections under 35 USC 103 over Greer in view of Kim (claims 1-3 and 5-10) and, further, Wang (claim 4) have been fully considered and are persuasive.  The rejections of 3 September 2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a stable base for supporting an emergency light in an upright leaning position on a surface comprising a stand portion having two legs supporting the handle in an upright leaning position when the stand in mounted on a central portion of a handle portion and a base portion receiving the lowermost end of the handle portion; wherein said handle portion having a hanging position, said two legs being adapted for hanging said handle portion on any environmental object engageable by one of the arms in combination with each and every remaining limitations of the claims.
Regarding independent claim 1, the prosecution history, especially at the previous Remarks by Applicant (8 December 2021) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875